United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2731
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Ricardio Dale Smith,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: January 24, 2003
                              Filed: January 27, 2003
                                   ___________

Before LOKEN, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Ricardio Dale Smith pleaded guilty to possession of a firearm and ammunition
by a person with three felony crime-of-violence convictions, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e). Smith entered into a plea agreement in which he waived his
right to appeal his sentence so long as the court sentenced him at or below the
Guidelines range of 168-210 months. The district court1 sentenced Smith to the
mandatory minimum of 180 months in prison and five years of supervised release.


      1
       The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota.
On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).

       Smith knowingly and intelligently waived his right to appeal the sentence the
district court imposed. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir.
1999). Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw and affirm.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-